Citation Nr: 0515255	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  97-06 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1957.  He died in May 1996 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The Board previously reviewed this appeal on three 
occasions and remanded the case each time for additional 
development.  All requested development has been performed 
and the matter is now properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was found to have early cardiomyopathy in 
1985.

3.  The veteran's variously diagnosed heart diseases are not 
disabilities that began during his active service, within one 
year of discharge from service, or as a consequence of his 
active service.

4.  The veteran died in May 1996 of cardiac arrest due to 
cardiomyopathy and ischemic heart disease.

5.  The veteran's cardiomyopathy and ischemic heart disease 
are not disabilities that began during his active service or 
as a consequence of his active service.

6.  The veteran did not have any service-connected 
disabilities at the time of his death.


CONCLUSION OF LAW

A service-connected disability was neither the principal nor 
a contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the veteran was 
hospitalized for twenty-three days in March 1957 and treated 
for complaints of tightness in the chest considered to be 
acute, benign idiopathic pericarditis because of T-wave 
changes in an electrocardiogram (EKG) study.  During 
hospitalization, the veteran experienced a spontaneous 
disappearance of his chest tightness and was discharged to 
full duty asymptomatic.  Upon separation examination in 
October 1957, the veteran reported that he did not experience 
pain or pressure in the chest and there was no diagnosis of a 
chronic heart disorder at that time.

Post-service treatment records reflect that the veteran 
experienced a number of myocardial infarctions beginning in 
1980 and was determined to have early cardiomyopathy in 1985.  
From that time until the veteran's death in May 1996, he was 
treated for variously diagnosed heart disorders such as 
cardiomyopathy, ischemic heart disease, possible coronary 
artery disease, and hypertension.  Following hospitalization 
in April 1996, the veteran expired on May 1, 1996, as a 
result of cardiac arrest which was attributed to 
cardiomyopathy and ischemic heart disease.

The appellant asserts that the veteran's terminal heart 
condition began during his period of active service, that the 
diagnosed pericarditis was a precursor to the veteran's 
subsequently diagnosed cardiomyopathy and ischemic heart 
disease.  In support of this contention, the appellant's 
representative had its medical consultant review the claims 
folder in December 1998 and render an opinion.  The 
consultant, who is not identified as a specialist, stated 
that it was at least as likely as not that the veteran's 
fatal cardiac arrest was related to his in-service heart 
conditions because the records showed recurrent heart 
conditions after service until the time of his death.

In May 2003, a medical opinion was sought from the Chief of 
Cardiology of the Phoenix VA Medical Center.  This specialist 
reviewed the entire claims folder and reported that even 
though neither the EKG nor the physical examination during 
service confirmed the diagnosis of pericarditis, it was not 
refuted for the purposes of this opinion.  The specialist 
went on to say that the veteran probably died of a 
cardiomyopathy and opined that even though there was a small 
possibility that the cardiomyopathy could have existed during 
service as evidenced by an abnormal EKG, it was highly 
improbable that a cardiomyopathy would span thirty-nine years 
and cause the veteran's death at the age of sixty-seven.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).

The appellant seeks service connection for the cause of the 
veteran's death as due to variously diagnosed heart diseases.  
The veteran was not service-connected for any disabilities at 
the time of his death and the appellant does not contend that 
Dependency and Indemnity Compensation is payable based upon 
the veteran being rated as totally disabled at the time of 
his death pursuant to 38 U.S.C.A. § 1318.  Therefore, the 
Board must determine whether the veteran's death was caused 
by the condition, then diagnosed as acute pericarditis, 
treated during his period of active military service.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a chronic heart disease upon 
discharge from service nor within one year of discharge from 
service.  Specifically, there was no diagnosis of a heart 
disability at the time of separation from service and there 
is no medical evidence of a diagnosed chronic heart disorder 
within one year of discharge from service.  

As for the medical opinions of record, on the one hand we 
have the medical opinion of the representative's consulting 
physician, who is not identified as a specialist but who 
suggests that it is at least as likely as not that the heart 
disease that brought about the veteran's demise began during 
service.  On the other hand, we have an opinion by a 
cardiologist reflecting that it was highly improbable that 
the specific type of heart disease that caused the veteran's 
death - cardiomyopathy -- would have been present for thirty-
nine years without detection and then cause the veteran's 
death.  The Board acknowledges that the competing opinions 
are both based upon a review of the record, but the Board 
does not find that the opinions bring about an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The opinion of 
the consulting physician speaks in generalities about 
recurrent heart conditions whereas the cardiologist's opinion 
speaks directly to the cardiomyopathy that caused the 
veteran's death.  As the cardiologist's opinion is by a 
specialist in the branch of medicine directly involved in the 
veteran's fatal disease and is much more detailed than that 
of the representative's consulting physician, the 
cardiologist's opinion is given more weight.  Consequently, 
the Board finds that a disability that began during service 
was neither the principal nor a contributory cause of the 
veteran's death.  The appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
denied as the weight of the evidence is against her claim.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in June 1996, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
appellant in January 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2002 and again in May 2004.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claim and the responsibilities 
of VA and the appellant in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
appellant's claim was, among other things, evidence that the 
veteran's death was caused by a disability that began as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the appellant is 
responsible for supplying VA with sufficient information to 
obtain relevant records on her behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Nonetheless, this element is contained in the May 2004 
letter.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence and by obtaining a medical 
nexus opinion.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the appellant does not appear to contend otherwise.  In 
fact, she advised VA in June 2004 that she had no additional 
evidence to submit.  Furthermore, the appellant was afforded 
the opportunity to testify before an RO hearing officer 
and/or the Board, but declined to do so.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


